 

Exhibit 10.1

LOGO [g113426grex101005.jpg]

November 1, 2010

Mr. Albert Benchimol

[ADDRESS]

Dear Albert:

We are delighted that you have decided to join AXIS Specialty U.S. Services,
Inc., a Delaware corporation (the “Company”) and wholly owned, indirect
subsidiary of AXIS Capital Holdings Limited, a Bermuda company (the “Parent”).
We thought it would be useful to lay out the terms and conditions of our
agreement in this letter agreement (this “Agreement”). This Agreement is dated
as of November 1, 2010.

 

1) Employment

 

  a) Position and Duties. Commencing on January 17, 2011, Company shall employ
you in the position of Executive Vice President and Chief Financial Officer of
the Parent or in such other position as is mutually agreeable to you and the
Company. Subject to the reasonable and customary direction and control of the
Board of the Parent, your duties and responsibilities will include oversight of
the following functions of the Parent and its direct and indirect subsidiaries
(collectively, the “Parent Group”): (i) accounting and finance; (ii) investor
relations, and (iii) investments. You will report directly and exclusively to
the Chief Executive Officer and President of the Parent. You will be expected to
devote your full business time and energy, attention, skills and ability to the
performance of your duties and responsibilities to the Parent Group on an
exclusive basis, including service to subsidiaries and affiliates of the Parent,
on a basis consistent with your position with the Parent, as requested by the
Board of Directors of the Parent (the “Board”), and shall faithfully and
diligently endeavor to promote the business and best interests of the Company
and its subsidiaries and affiliates. Anything herein to the contrary
notwithstanding, nothing shall preclude you from (i) upon the written approval
of the Parent’s Board, serving on the board of directors of another corporation
or a trade association; (ii) serving on the board of charitable organizations,
(iii) engaging in charitable, community and other business affairs, and
(iv) managing your personal investments and affairs; provided such activities do
not, in the reasonable judgment of the Company, materially interfere with the
proper performance of your responsibilities and duties hereunder.

 

  b) Place of Performance. In connection with your employment during the
Employment Term (as defined in Section 3(a)), you shall be based at the Parent’s
offices in Bermuda, except for necessary travel on Company business. You will
cooperate with the Parent to become and remain eligible under applicable law to
work in Bermuda at all times during the Employment Term. To your knowledge, you
are eligible under applicable law to work in Bermuda, and you agree that you
will promptly notify the Company if you become aware that you are not eligible
or are no longer eligible under applicable law to work in Bermuda.

11680 Great Oaks Way, Suite 500, Alpharetta, GA 30022

678-746-9000 Phone        678-746-9317 Fax



--------------------------------------------------------------------------------

 

2) Compensation and Benefits

 

  a) During the Employment Term, your annual base salary shall be no less than
$910,000 (the base salary as may be increased from time to time referred to as
“Base Salary”) and shall be paid pursuant to the Company’s customary payroll
practices. The Base Salary will be reviewed annually and may be increased (but
not decreased) in the sole discretion of the Company.

 

  b) In addition to the Base Salary, in each fiscal year of the Parent ending
during the Employment Term, you will be eligible to earn an annual cash bonus
(“Annual Bonus”). Your target Annual Bonus is 125% of your then current Base
Salary if the Parent achieves certain performance objectives and subject to your
individual performance pursuant to the Parent’s annual bonus plan. Except as
provided in Section 4 below, the Annual Bonus for each period will be paid only
if you are actively employed with the Company on the date of disbursement. Any
Annual Bonus payable hereunder shall be paid in the calendar year following the
applicable fiscal year of the Parent, after it has been determined by the
Compensation Committee of the Parent, and then on the same schedule generally
followed by the Company with respect to similar annual bonuses for the said
fiscal year for the majority of named executive officers of the Parent. All
determinations hereunder shall be made in good faith and on a basis reasonably
consistent with the treatment of other executive officers generally.

 

  c) Within 30 days following the commencement of the Employment Term, Parent
shall grant you an award of 100,000 restricted shares of the Common Stock of
Parent pursuant to the 2007 Long-Term Equity Compensation Plan as it may be
amended from time to time and subject to an award agreement in substantially the
form as attached hereto as Exhibit A.

 

  d) You will be eligible to participate in the Parent’s 2007 Long-Term Equity
Compensation Plan as it may be amended from time to time (or a successor plan)
with an initial annual target of 35,000 Restricted Shares, subject to an award
agreement in such form as the Compensation Committee of the Parent may determine
from time to time and that is consistent with the form used for executive
officers generally at such time.

 

  e) During the Employment Term, you will be eligible to participate in or
receive benefits under any 401(k) savings plan, medical and dental benefits
plan, life insurance plan, short-term and long-term disability plans,
supplemental and/or incentive compensation plans, or any other employee benefit
or fringe benefit plan, generally made available by the Parent to senior
executives in accordance with the eligibility requirements of such plans and
subject to the terms and conditions set forth in this Agreement. Notwithstanding
the foregoing, you shall not be eligible to participate in any nonqualified
deferred compensation plans sponsored by the Company in order to prevent the
application of Section 457A of the Internal Revenue Code of 1986, as amended
(the “Code”) to any compensation earned by you.

 

  f) During the Employment Term, you will be entitled to 25 days of paid
vacation per calendar year (prorated for any partial years of employment),
subject to the applicable vacation policies and procedures on usage and carry
over.

 

  g)

During the Employment Term, the Company will reimburse you for all reasonable
business expenses incurred by you in the course of performing your duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of expenses. Reimbursements will be paid promptly after submission
and review of appropriate documentation, but in any event no later than 2 1/2
months after the end of the calendar year in which the expense was incurred.

 

2



--------------------------------------------------------------------------------

 

  h)

Provided you relocate to Bermuda and maintain your own residence in Bermuda in
connection with your employment during the Employment Term, the Company will
reimburse you on an after-tax basis for the reasonable costs that you actually
incur for your relocation to Bermuda (including the costs of transportation and
moving furniture and personal and household items) and will provide you with a
monthly housing allowance of $25,000. In the event of termination of your
Employment in conformity with this Agreement, then provided you relocate from
Bermuda to the United States within six months following said termination, the
Company will reimburse you on an after-tax basis for the reasonable costs that
you actually incur during said six months for your relocation from Bermuda to
the United States (including the costs of transportation and moving furniture
and personal and household items). Reimbursements under this subparagraph will
be paid promptly after submission and review of appropriate documentation, but
in any event no later than 2 1/2 months after the end of the calendar year in
which the expense was incurred.

 

  i)

Additionally, the Company will reimburse you for reasonable costs incurred for
preparation of annual tax returns and associated tax planning for your first
year of employment. Notwithstanding the foregoing, reimbursements will be paid
promptly after submission and review of appropriate documentation, but in any
event no later than 2 1/2 months after the end of the calendar year in which the
expense was incurred.

 

3) Term of Employment

 

  a) The employment period shall commence on January 17, 2011, and shall
terminate on December 31, 2013 (the “Employment Term”), unless earlier
terminated as provided in this Section 3. Your employment hereunder may be
terminated by the Company or by you, as applicable, without any breach of this
Agreement under the following circumstances:

 

  (i) Death. Your employment shall automatically terminate upon your death.

 

  (ii) Disability. The Company shall be entitled to terminate your employment
if, as a result of your incapacity due to physical or mental illness or injury,
you shall have been unable to perform your duties hereunder for a period of 181
days in any twelve-month period (your “Disability”).

 

  (iii)

Cause. The Company may terminate your employment at any time for Cause which,
for purposes of this Agreement, shall mean (i) any act or omission which
constitutes a material breach by you of the terms of this Agreement, the
employment policies of the Parent Group, or applicable law governing the Parent
Group or your employment, (ii) the conviction of a felony or commission of any
act which would rise to the level of a felony, (iii) the conviction (or
commission of any act which would rise to the level of) a lesser crime or
offense that adversely impacts or potentially could impact upon the business or
reputation of the Parent Group in a material way, (iv) your willful violation of
specific lawful and material directives of the Parent that are not contrary to
this Agreement,

 

3



--------------------------------------------------------------------------------

 

  (v) commission of a dishonest or wrongful act involving fraud,
misrepresentation or moral turpitude causing damage or potential damage to the
Company, its parent and/or affiliates and subsidiaries, (vi) the willful failure
to perform a substantial part of your substantial job functions after written
notice from the Board requesting such performance, or (vii) breach of fiduciary
duty.

 

  (iv) Without Cause. The Company may terminate your employment at any time
without Cause; provided, however, that the Company provides you with notice of
its intent to terminate at least twelve (12) months in advance of the date of
termination.

 

  (v) Voluntary Resignation. You may voluntarily terminate your employment
hereunder; provided, however, that in the event you are not terminating for Good
Reason pursuant to subparagraphs (vi) and (vii) below, you provide the Company
with notice of your intent to terminate at least twelve (12) months in advance
of the date of termination.

 

  (vi) Good Reason. You may terminate your employment for Good Reason if
(i) (A) the scope of your position, authority or duties is materially adversely
changed (except for changes during a Notice Period as authorized under
Section 3(c) below), (B) your compensation under this Agreement is not paid or
your Base Salary or your Target Bonus is reduced below the levels specified in
Sections 2(a) and (b) or there is a material adverse change in your employee
benefits (excluding changes in any benefits plan where such changes apply
generally to participants in the plan), (C) you are notified by the Company that
you are required to relocate to a place outside of Bermuda, (D) you are assigned
duties that are materially inconsistent with your position with the
Company/Parent, (E) you are required to report to anyone other than the Parent’s
Chief Executive Office or the Board; (ii) you give the Company written notice of
your intent to terminate your employment as a result of such event and provide
the specific reasons therefore within thirty (30) days of such event occurring;
(iii) the Company does not make the necessary corrections within thirty
(30) days of receipt of your written notice; and (iv) you terminate employment
no later than ten (10) days following the end of such thirty (30) day period.

 

  (vii)

Good Reason following a Change in Control. You may terminate your employment for
Good Reason if (i) during the twenty-four (24) month period immediately
following a Change in Control (A) the scope of your position, authority or
duties is materially adversely changed (except for changes during a Notice
Period as authorized under Section 3 (c) below), (B) your compensation under
this Agreement is not paid or your Base Salary or your Target Bonus is reduced
below the levels specified in Sections 2(a) and (b) or there is a material
adverse change in your employee benefits (excluding changes in any benefits plan
where such changes apply generally to participants in the plan), (C) you are
notified by the Company that you are required to relocate to a place outside of
Bermuda, (D) you are assigned duties that are materially inconsistent with your
position with the Company/Parent, (E) you are required to report to anyone other
than the Parent’s Chief Executive Office or the Board, or (F) in the event that
any other person or entity acquires all or substantially all of the Parent
Group’s business, the Company fails to obtain the

 

4



--------------------------------------------------------------------------------

 

assumption of this Agreement by the successor; (ii) you give the Company written
notice of your intent to terminate your employment as a result of such event and
provide the specific reasons therefore within thirty (30) days of your knowledge
of such event occurring; (iii) the Company does not make the necessary
corrections within thirty (30) days of receipt of your written notice; and
(iv) you terminate employment no later than ten (10) days following the end of
such thirty (30) day period. For purposes of this Agreement, the “Change in
Control” will be deemed to have occurred as of the first day any of the
following events occur:

 

  1. Any person or entity is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the U.S. Securities Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Parent representing 50% or more of the
combined voting power of the Parent’s then outstanding voting securities
entitled to vote generally in the election of directors (the “Outstanding Parent
Voting Securities”); provided, however, that for purposes of this
Section 3(a)(vii)(1), the following acquisitions shall not constitute a Change
in Control: (A) any acquisition directly from the Parent, (B) any acquisition by
the Parent, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Parent or any affiliate of the Parent or (D) any
acquisition by any entity pursuant to a transaction which complies with clauses
(A), (B) and (C) of Section 3(a)(vii)(3) hereof;

 

  2. Individuals who, as of the date of this Agreement, constitute the Board
(hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Parent’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered a member of the Incumbent Board, excluding any individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person or entity other than the Board;

 

  3.

Consummation of a reorganization, merger, share exchange, amalgamation,
recapitalization, consolidation or similar transaction by and among the Parent
and another person or entity, including, for this purpose, a transaction as a
result of which another person or entity owns the Parent or all or substantially
all of the Parent’s assets, either directly or through one or more subsidiaries
(a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Parent Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or equivalent management personnel) of the entity resulting from such
Business Combination or that, as a result of such Business Combination, owns the
Parent or all or substantially all of the Parent’s assets, either directly

 

5



--------------------------------------------------------------------------------

 

or through one or more subsidiaries, in substantially the same proportions as
their ownership of the Outstanding Parent Voting Securities immediately prior to
such Business Combination; (B) no person or entity (excluding any entity
resulting from such Business Combination, or that, as a result of such Business
Combination, owns the Parent or all or substantially all of the Parent’s assets,
either directly or through one or more subsidiaries, or any employee benefit
plan (or related trust) of the foregoing) beneficially owns, directly or
indirectly, 50% or more of the then outstanding shares of common stock or the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or equivalent management personnel) of
the entity resulting from such Business Combination or that, as a result of such
Business Combination, owns the Parent or all or substantially all of the
Parent’s assets, either directly or through one or more subsidiaries, except to
the extent that such ownership existed with respect to the Parent prior to the
Business Combination; and (C) at least a majority of the members of the board of
directors (or equivalent management personnel) of the entity resulting from such
Business Combination or that, as a result of such Business Combination, owns the
Parent or all or substantially all of the Parent’s assets, either directly or
through one or more subsidiaries, were members of the Incumbent Board at the
time of the execution of the initial agreement, or of the action of the Board,
pursuant to which such Business Combination is effected or approved; or

 

  4. Approval by the shareholders of the Parent of a complete liquidation or
dissolution of the Parent or the sale or other disposition of all or
substantially all of the Parent’s assets.

 

  b) Any termination of your employment by the Company or by you under this
Section 3 (other than termination pursuant to Section 3(a)(i)) shall be
communicated by a written notice to the other party hereto indicating the
specific termination provision in this Agreement relied upon and specifying a
date of termination.

 

  c) The period between the date notice of termination is provided and your
termination date shall be referred to as the “Notice Period.” During any Notice
Period, the Company may, in its absolute discretion (i) require you to perform
only such portion of your normal duties as it may allocate to you from time to
time, (ii) require you not to perform any of your duties, (iii) require you not
to have any contact with customers or clients of the Company nor any contact
(other than purely social contact) with such employees of the Company as the
Company shall determine, (iv) exclude you from any premises of the Company,
(v) require you to resign from all directorships and other offices that you hold
in connection with your employment with the Company (including any directorships
with subsidiaries or other affiliates of the Company) effective as of any date
during the Notice Period, and/or (vi) terminate your employment, which shall
also terminate the Notice Period for purposes of this Agreement. If the Company
elects to take any such action, such election shall not constitute a breach by
the Company of this Agreement or Good Reason for you to terminate your
Employment under Sections 3(a)(vi) or (vii) and you shall not have any claim
against the Company in connection therewith so long as, during the Notice
Period, the Company continues to pay to you your Base Salary, Annual Bonus and
all of the other amounts described in Section 2 of this Agreement.

 

6



--------------------------------------------------------------------------------

 

4) Severance Payments and Other Benefits Following Termination of Employment

 

  a) In the event that your employment with the Company shall terminate for any
reason, and except as otherwise set forth in this Agreement, the Company’s sole
obligation under this Agreement shall be to pay to you any accrued but unpaid
Base Salary for services rendered to the date of termination, any bonus awarded
by the Compensation Committee in respect of a prior year’s target Annual Bonus
but not yet paid as of the date of termination, any accrued but unpaid expenses
required to be reimbursed under this Agreement, any accrued but unused vacation
accrued to the date of termination, any unpaid housing allowance accrued to the
date of termination, and comply with Section 2(h) relating to relocation
benefits, if applicable. For the sake of clarity, this Section 4(a) does not
limit any rights you may have under the Company’s retirement or welfare plans.

 

  b) Death. In the event your employment is terminated due to your death
pursuant to Section 3(a)(i), then in addition to the amounts provided under
Section 4(a) above:

 

  i) Your beneficiary will be paid a pro-rata portion of your Annual Bonus that
you would have been entitled to receive for the calendar year in which your
termination occurs, based on the number of days you were employed by the Parent
Group during such year and calculated as if all targets were met, to be paid in
a lump sum no later than sixty (60) days following your termination; and

 

  ii) All outstanding and unvested restricted shares of the Common Stock of
Parent pursuant to the 2007 Long-Term Equity Compensation Plan as it may be
amended from time to time, or any successor plan, unless prohibited by such
successor plan (“Restricted Shares”), shall immediately vest upon said
termination.

 

  c) Disability. In the event that the Company terminates your employment due to
your disability, pursuant to Section 3(a)(ii), then in addition to the amounts
provided under Section 4(a) above,:

 

  i) You will be paid a pro-rata portion of your Annual Bonus that you would
have been entitled to receive for the calendar year in which your termination
occurs, based on the number of days you were employed by the Parent Group during
such year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination; and

 

  ii) All outstanding and unvested Restricted Shares shall immediately vest upon
said termination.

 

  d) Termination by the Company without Cause. In the event that the Company
terminates your employment without Cause in accordance with the provisions of
Section 3(a)(iv) hereof, and conditioned on your compliance with this Agreement
during the Notice Period (but not for any other reason, including without
limitation under Sections 3(a)(i), (ii), (iii), or (v)), then in addition to the
amounts you have received during the Notice Period and any other amounts
provided in Section 4(a), but subject to your timely satisfaction of the
condition precedent in Section 4(i) below, the following will be provided to you
following the termination of the Notice Period:

 

  (i) You will be paid a lump sum amount equal to one year’s Base Salary at the
rate in effect immediately prior to said termination, to be paid no later than
sixty (60) days following your termination;

 

7



--------------------------------------------------------------------------------

 

  (ii) With respect to the Annual Bonus for the calendar year prior to the
calendar year in which your termination occurs, you will be excused from the
requirement in Section 2(b) that you must be actively employed with the Company
on the date of disbursement in order to receive the Bonus;

 

  (iii) You will be paid an amount equal to the Annual Bonus that you would have
been entitled to receive for the calendar year in which your termination occurs,
calculated as if all targets were met, to be paid in a lump sum no later than
sixty (60) days following your termination;

 

  (iv) You will be paid a pro-rata portion of your Annual Bonus that you would
have been entitled to receive for the calendar year in which your termination
occurs, based on the number of days you were employed by the Parent Group during
such year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination;

 

  (v) The Company will pay COBRA premiums to continue your coverage pursuant to
COBRA and the applicable insurance policies up and until the earlier of: (i) 12
months from the date of termination, (ii) or the date upon which you cease to be
eligible for COBRA continuation coverage under applicable law and the terms of
the applicable policies. You agree to notify the Company in the event that you
obtain coverage with another employer group health plan that does not contain
any exclusions or limitations with respect to any pre-existing condition, or if
you become entitled to Medicare benefits; and

 

  (vi) In the event that the Company terminates your employment without Cause in
accordance with the provisions of Section 3(a)(iv), then for so long as you
shall remain in full compliance with the obligations set forth in Sections 7, 8,
and 10 below, and conditioned on such continued compliance, all Restricted
Shares previously granted to you which have not vested as of the date of your
termination, if any, shall continue to vest on the applicable dates set forth in
the applicable award agreements granting such Restricted Shares.

 

  e) Termination by the Company without Cause Following Change in Control. In
the event that within 24 months following a Change in Control as defined in
Section 3(a)(vii) (1 – 4) hereof the Company terminates your employment without
Cause, (but not for any other reason, including without limitation under
Sections 3(a)(i), (ii), (iii), or (v)) then in addition to the amounts you have
received during the Notice Period and any other amounts provided in
Section 4(a), but subject to your timely satisfaction of the condition precedent
in Section 4(i) below, the following will be provided to you following the
termination of the Notice Period:

 

  (i) You will be paid a lump sum amount equal to one year’s Base Salary at the
rate in effect immediately prior to said termination, to be paid no later than
sixty (60) days following your termination;

 

  (ii) With respect to the Annual Bonus for the calendar year prior to the
calendar year in which your termination occurs, you will be excused from the
requirement in Section 2(b) that you must be actively employed with the Company
on the date of disbursement in order to receive the Bonus;

 

8



--------------------------------------------------------------------------------

 

  (iii) You will be paid an amount equal to two times the Annual Bonus that you
would have been entitled to receive for the calendar year in which your
termination occurs, calculated as if all targets were met, to be paid in a lump
sum no later than sixty (60) days following your termination;

 

  (iv) You will be paid a pro-rata portion of your Annual Bonus that you would
have been entitled to receive for the calendar year in which your termination
occurs, based on the number of days you were employed by the Parent Group during
such year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination;

 

  (v) The Company will pay COBRA premiums to continue your coverage pursuant to
COBRA and the applicable insurance policies up and until the earlier of: (i) 12
months from the date of termination, (ii) or the date upon which you cease to be
eligible for COBRA continuation coverage under applicable law and the terms of
the applicable policies. You agree to notify the Company in the event that you
obtain coverage with another employer group health plan that does not contain
any exclusions or limitations with respect to any pre-existing condition, or if
you become entitled to Medicare benefits; and

 

  (vi) All outstanding and unvested Restricted Shares shall immediately vest
upon said termination.

 

  f) Termination by You for Good Reason. In the event that you terminate for
Good Reason in accordance with the provisions of Section 3(a)(vi) hereof, (but
not for any other reason, including without limitation under Sections 3(a)(i),
(ii), (iii), or (v)) then in addition to the amounts provided in Section 4(a),
but subject to your timely satisfaction of the condition precedent in
Section 4(i) below, the following will be provided to you:

 

  (i) You will be paid a lump sum amount equal to one year’s Base Salary at the
rate in effect immediately prior to said termination, to be paid no later than
sixty (60) days following your termination;

 

  (ii) With respect to the Annual Bonus for the calendar year prior to the
calendar year in which your termination occurs, you will be excused from the
requirement in Section 2(b) that you must be actively employed with the Company
on the date of disbursement in order to receive the Bonus;

 

  (iii) You will be paid a pro-rata portion of your Annual Bonus that you would
have been entitled to receive for the calendar year in which your termination
occurs, based on the number of days you were employed by the Parent Group during
such year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination;

 

  (iv) You will be paid an amount equal to the Annual Bonus that you would have
been entitled to receive for the calendar year in which your termination occurs,
calculated as if all targets were met, to be paid in a lump sum no later than
sixty (60) days following your termination;

 

9



--------------------------------------------------------------------------------

 

  (v) The Company will pay COBRA premiums to continue your coverage pursuant to
COBRA and the applicable insurance policies up and until the earlier of: (i) 12
months from the date of termination, (ii) or the date upon which you cease to be
eligible for COBRA continuation coverage under applicable law and the terms of
the applicable policies. You agree to notify the Company in the event that you
obtain coverage with another employer group health plan that does not contain
any exclusions or limitations with respect to any pre-existing condition, or if
you become entitled to Medicare benefits; and

 

  (vi) In the event that you terminate for Good Reason in accordance with the
provisions of Section 3(a)(vi), then for so long as you shall remain in full
compliance with the obligations set forth in Sections 7, 8, 9 and 10 below, and
conditioned on such continued compliance, all Restricted Shares previously
granted to you which have not vested as of the date of your termination, if any,
shall continue to vest on the applicable dates set forth in the applicable award
agreements granting such Restricted Shares.

 

  g) Termination by You for Good Reason Following Change in Control. In the
event that within 24 months following a Change of Control as defined in
Section 3(a)(vii) (1 – 4) hereof you terminate for Good Reason in accordance
with the provisions of Section 3(a)(vii) hereof, (but not for any other reason,
including without limitation under Sections 3(a)(i), (ii), (iii), or (v)) then
in addition to the amounts provided in Section 4(a), but subject to your timely
satisfaction of the condition precedent in Section 4(i) below, the following
will be provided to you:

 

  (i) You will be paid a lump sum amount equal to one year’s Base Salary at the
rate in effect immediately prior to said termination, to be paid no later than
sixty (60) days following your termination;

 

  (ii) With respect to the Annual Bonus for the calendar year prior to the
calendar year in which your termination occurs, you will be excused from the
requirement in Section 2(b) that you must be actively employed with the Company
on the date of disbursement in order to receive the Bonus;

 

  (iii) You will be paid a pro-rata portion of your Annual Bonus that you would
have been entitled to receive for the calendar year in which your termination
occurs, based on the number of days you were employed by the Parent Group during
such year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination;

 

  (iv) You will be paid an amount equal to two times the Annual Bonus that you
would have been entitled to receive for the calendar year in which your
termination occurs, calculated as if all targets were met, to be paid in a lump
sum no later than sixty (60) days following your termination;

 

  (v)

The Company will pay COBRA premiums to continue your coverage pursuant to COBRA
and the applicable insurance policies up and until the earlier of: (i) 12 months
from the date of termination, (ii) or the date

 

10



--------------------------------------------------------------------------------

 

upon which you cease to be eligible for COBRA continuation coverage under
applicable law and the terms of the applicable policies. You agree to notify the
Company in the event that you obtain coverage with another employer group health
plan that does not contain any exclusions or limitations with respect to any
pre-existing condition, or if you become entitled to Medicare benefits; and

 

  (vi) All outstanding and unvested Restricted Shares shall immediately vest
upon said termination.

 

  h) Company Decision Not to Employ You After Expiration of Employment Term.
Upon the expiration of the January 17, 2011 - December 31, 2013 Employment Term,
and not for any other reason, then if the Company does not offer you a written
agreement for the period January 1, 2014 through December 31, 2014 on terms and
conditions at least as favorable as specified in this Agreement (excluding this
Section 4(h)), the following will be provided to you upon any termination of
your employment, other than for Cause, that occurs prior to January 31, 2014, as
set forth below:

 

  (i) You will be paid a lump sum amount equal to one year’s Base Salary at the
rate in effect immediately prior to said termination, to be paid no later than
sixty (60) days following your termination;

 

  (ii) With respect to the Annual Bonus for the 2013 calendar year, you will be
excused from the requirement in Section 2(b) that you must be actively employed
with the Company on the date of disbursement in order to receive the Bonus;

 

  (iii) You will be paid an amount equal to your target Annual Bonus for the
calendar year 2013 (in addition to the payment under Section 4(h)(i) above),
calculated as if all targets were met, to be paid in a lump sum no later than
sixty (60) days following your termination;

 

  (iv) The Company will pay COBRA premiums to continue your coverage pursuant to
COBRA and the applicable insurance policies up and until the earlier of: (i) 12
months from the date of termination, (ii) or the date upon which you cease to be
eligible for COBRA continuation coverage under applicable law and the terms of
the applicable policies. You agree to notify the Company in the event that you
obtain coverage with another employer group health plan that does not contain
any exclusions or limitations with respect to any pre-existing condition, or if
you become entitled to Medicare benefits; and

 

  (v) For so long as you shall remain in full compliance with the obligations
set forth in Sections 7, 8, 9 and 10 below, and conditioned on such continued
compliance, all Restricted Shares previously granted to you which have not
vested as of the date of your termination, if any, shall continue to vest on the
applicable dates set forth in the applicable award agreements granting such
Restricted Shares.

 

  i)

No severance benefits or payments provided pursuant to this Section 4, other
than the amounts described in Section 4(a), will be provided to you unless you
execute a waiver and release in the form specified in Exhibit B hereto (with
such changes as may be required due to change in applicable law or regulation)
within forty-five (45) days following your employment termination date and do
not revoke such release. To the extent required to avoid penalty taxes under
Section 409A of the Code, any payment or benefit payment hereunder shall
commence on the 60th day following your termination, including any payments that
would otherwise have been made prior to such date.

 

11



--------------------------------------------------------------------------------

 

  j) In the event of any termination of your Employment by the Company, or by
you in conformity with this Agreement, you shall be under no obligation to seek
other employment, and there shall be no offset against amounts due you under
this Agreement on account of any remuneration attributable to any subsequent
employment you may obtain. Any amounts due under this Section 4 are considered
to be reasonable by the Company and not in the nature of a penalty.

 

5) Resignation from Directorships and Other Offices

In addition, upon your termination of employment with the Company for any
reason, you agree to resign from all directorships and other offices that you
hold in connection with your employment with the Company (including any
directorships with subsidiaries or other affiliates of the Company).

 

6) Conflict of Interest

During employment with the Company, you may not use your position, influence,
knowledge of Confidential Information or Trade Secrets or the Company’s assets
for personal gain. A direct or indirect financial interest (excluding
investments in mutual funds or other similar investment vehicles), including
joint ventures in or with a supplier, vendor, customer or prospective customer
without disclosure and the express written approval of the Chief Executive
Officer of the Parent is strictly prohibited during employment with the Company.

 

7) Confidential Information

 

  a)

As an executive of the Company, you will learn or have access to, or may assist
in the development of, highly confidential and sensitive information and trade
secrets about the Company, its operations, its subsidiaries and affiliates, its
employees, and its customers, which are the property of the Company. Such
Confidential Information and Trade Secrets include but are not limited to:
(i) financial and business information relating to the Company, such as
information with respect to costs, commissions, fees, profits, expenses, sales,
markets, mailing lists, strategies and plans for future business, new business,
product or other development, potential acquisitions or divestitures, and new
marketing ideas; (ii) product and technical information relating to the Company,
such as product formulations, new and innovative product ideas, methods,
procedures, devices, machines, equipment, data processing programs, software,
software codes, computer models, and research and development projects;
(iii) customer information, such as the identity of the Company’s customers, the
names of representatives of the Company’s customers responsible for entering
into contracts with the Company, the amounts paid by such customers to the
Company, specific customer needs and requirements, specific customer risk
characteristics, policy expiration dates, policy terms and conditions,
information regarding the markets or sources with which insurance is placed, and
leads and referrals to prospective customers; (iv) personnel information, such
as the identity and number of the Company’s other employees, their salaries,
bonuses, benefits, skills, qualifications, and abilities; (v) any and all
information in whatever form relating to any client or prospective customer of
the Company, including but not limited to, its business, employees, operations,
systems, assets, liabilities, finances, products, and marketing, selling and
operating practices; (vi) any information not included in (i) or (ii) above
which you know or should know is subject to a restriction on disclosure or which
you know or should know is considered by the Company or the Company’s customers
or

 

12



--------------------------------------------------------------------------------

 

prospective customers to be confidential, sensitive, proprietary or a trade
secret or is not readily available to the public; and (vii) intellectual
property, including inventions and copyrightable works. Confidential Information
and Trade Secrets are not generally known or available to the general public,
but have been developed, compiled or acquired by the Company at its great effort
and expense. Confidential Information and Trade Secrets can be in any form:
oral, written or machine readable, including electronic files, but shall not
included any information known generally to the public or within the Company’s
industry.

 

  b) You acknowledge and agree that the Company is engaged in a highly
competitive business and that its competitive position depends upon its ability
to maintain the confidentiality of the Confidential Information and Trade
Secrets which were developed, compiled and acquired by the Company at its great
effort and expense. You further acknowledge and agree that any disclosing,
divulging, revealing, or using of any of the Confidential Information and Trade
Secrets, other than in connection with the Company’s business or as appropriate
to carry out your duties for the Parent Group, will be highly detrimental to the
Company and cause it to suffer serious loss of business and pecuniary damage.

 

  c) Accordingly, you agree that you will not, while associated with the Company
and for so long thereafter as the pertinent information or documentation remains
confidential, for any purpose whatsoever, directly or indirectly use,
disseminate or disclose to any other person, organization or entity Confidential
Information or Trade Secrets, except as appropriate to carry out your duties as
an executive of the Parent and except (i) as expressly authorized by the Chief
Executive Officer of the Company, (ii) appropriate to enforce the terms of this
Agreement, or (iii) required by law or legal process; provided, that you give
notice to the Company promptly on becoming aware of any obligations to disclose
such information under this provision, and not less than ten days prior to
making any such disclosure.

 

  d) Immediately upon the termination of employment with the Company for any
reason, or at any time the Company so requests, you will return to the Company:
(i) any originals and all copies of all files, notes, documents, slides
(including transparencies), computer disks, printouts, reports, lists of the
Company’s clients or leads or referrals to prospective clients, and other media
or property in Employee’s possession or control which contain or pertain to
Confidential Information or Trade Secrets; and (ii) all property of the Company,
including, but not limited to, supplies, keys, access devices, books,
identification cards, computers, telephones and other equipment.

 

8) Intellectual Property

 

  a) You agree that all inventions, improvements, products, designs,
specifications, trademarks, service marks, discoveries, formulae, processes,
software or computer programs, modifications of software or computer programs,
data processing systems, analyses, techniques, trade secrets, creations, ideas,
work product or contributions thereto, and any other intellectual property,
regardless of whether patented, registered or otherwise protected or
protectable, and regardless of whether containing or constituting Trade Secrets
or Confidential Information as defined in this Agreement (referred to
collectively as “Intellectual Property”), that were conceived, developed or made
by you during the period of your employment by the Company and that relate
directly to the Company’s insurance and reinsurance business and any other
business in which the Company was engaged as of the date of your termination of
employment with the Company (the “Proprietary Interests”), shall belong to and
be the property of the Company.

 

13



--------------------------------------------------------------------------------

 

  b) You further covenant and agree that you will: (i) promptly disclose such
Intellectual Property to the Company; (ii) make and maintain for the Company,
adequate and current written records of your innovations, inventions,
discoveries and improvements; (iii) assign to the Company, without additional
compensation, the entire rights to Intellectual Property for the United States
and all foreign countries; (iv) execute assignments and all other papers and do
all acts necessary to carry out the above, including enabling the Company to
file and prosecute applications for, acquire, ascertain and enforce in all
countries, letters patent, trademark registrations and/or copyrights covering or
otherwise relating to Intellectual Property and to enable the Company to protect
its proprietary interests therein; and (v) give testimony, at the Company’s
expense, in any action or proceeding to enforce rights in the Intellectual
Property.

 

  c) You further covenant and agree that it shall be conclusively presumed as
against you that any Intellectual Property related to the Proprietary Interests
described by you in a patent, service mark, trademark, or copyright application,
disclosed by you in any manner to a third person, or created by you or any
person with whom you have any business, financial or confidential relationship,
within one (1) year after cessation of your employment with the Company, was
conceived or made by you during the period of employment by the Company and that
such Intellectual Property be the sole property of the Company.

 

  d) Nothing in this Section 8 shall be construed as granting or implying any
right to you under any patent or unpatented intellectual property right of the
Company, or your right to use any invention covered thereby.

 

  e) In the event that you are requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena or similar
process) to disclose any information protected by Sections 7 and 8
(collectively, “Restricted Material,”) you agree to provide the Company with
prompt notice of such request(s) so that the Company may seek an appropriate
protective order or other appropriate remedy and/or waive your compliance with
the provisions of this Agreement. In the event that such protective order or
other remedy is not obtained, or that the Company grants a waiver hereunder, you
may furnish that portion (and only that portion) of the Restricted Material
which you are legally compelled to disclose and will exercise your reasonable
best efforts to obtain reliable assurance that confidential treatment will be
accorded any Restricted Material so furnished.

 

9) Non-Competition

 

  a) You acknowledge and agree that the Company is engaged in a highly
competitive business and that by virtue of your senior executive position and
responsibilities with the Company and your access to the Confidential
Information and Trade Secrets, engaging in any business which is directly
competitive with the Company during the 12-month period following the
termination of your employment will cause it great and irreparable harm.

 

  b) Accordingly, you covenant and agree that so long as you are employed by the
Company and for a period of twelve (12) months after such employment ends for
any reason whatsoever, other than a termination without Cause pursuant to
Section 3(a)(iv), whether voluntarily or involuntarily, you will not, without
the express written consent of the Chief Executive Officer of the Parent,
directly or indirectly, own, manage, operate or control, or be employed in the
same or substantially the same position or duties as the position(s) held by you
with the Company or the Parent, by any company or entity engaged in the
insurance or reinsurance business in which the Company is engaged or has
announced an intention to become engaged as of the date of termination of
employment, and for which you had responsibility or about which you had
knowledge of or access to Confidential Information and Trade Secrets. In
recognition of the global nature of the Company’s business which includes the
sale of its products and services around the world, and in nature of your senior
executive position, this restriction shall apply throughout the United States
and Bermuda.

 

14



--------------------------------------------------------------------------------

 

10) Non-Solicitation of Employees

 

  a) You acknowledge and agree that solely as a result of employment with the
Company, and in light of the broad responsibilities of such employment which
include working with other employees of the Company, you have and will come into
contact with and acquire Confidential Information and Trade Secrets regarding
other employees of the Company, and will develop relationships with those
employees.

Accordingly, you covenant and agree that for so long as you are employed by the
Company and for a period of twelve (12) months after such employment ends,
whether voluntarily or involuntarily and whether with or without cause, you
shall not, either on your own account or on behalf of any person, company,
corporation, or other entity, directly or indirectly, solicit any employee of
the Company to leave employment with the Company. This restriction shall apply
to those employees of the Company with whom you came into contact or about whom
you obtained Confidential Information or Trade Secrets during the last two
(2) years of your employment with the Company.

 

11) Enforcement

 

  a) The parties acknowledge and agree that compliance with the covenants set
forth in this Agreement is necessary to protect the Confidential Information and
Trade Secrets, business and goodwill of the Company, and that any breach of this
Agreement will result in irreparable and continuing harm to the Company, for
which money damages may not provide adequate relief. Accordingly, in the event
of any breach or anticipatory breach of this Agreement by you, or your claim in
a declaratory judgment action that all or part of this Agreement is
unenforceable, the parties agree that the Company shall be entitled to the
following particular forms of relief as a result of such breach, in addition to
any remedies otherwise available to it at law or equity: (a) injunctions, both
preliminary and permanent, enjoining or restraining such breach or anticipatory
breach, and you consent to the issuance thereof forthwith and without bond by
any court of competent jurisdiction; and (b) recovery of all reasonable sums and
costs, including attorneys’ fees, incurred by the Company to defend or enforce
the provisions of this Agreement if you argue that such covenants are
unreasonable or unenforceable.

 

  b) The parties hereto hereby declare that it is impossible to measure in money
the damages that will accrue to the Company by reason of your failure to perform
any of your obligations under Sections 7, 8, 9, and 10. Accordingly, if the
Company institutes any action or proceeding to enforce the provisions hereof, to
the extent permitted by applicable law, you hereby waive the claim or defense
that the Company has an adequate remedy at law, and you shall not urge in any
such action or proceeding the defense that any such remedy exists at law. The
foregoing rights shall be in addition to any other rights and remedies available
to the Company under law or in equity.

 

  c) If any of the covenants contained in Sections 7, 8, 9, and 10, or any part
thereof, is construed to be invalid or unenforceable, the same shall not affect
the remainder of the covenant or covenants, which shall be given full effect,
without regard to the invalid portion(s). In addition, if any of the covenants
contained in Sections 7, 8, 9, and 10 hereof, or any part thereof, is held by
any person or entity with jurisdiction over the matter to be invalid or
unenforceable because of duration of such provision or the geographical area
covered thereby, the parties agree that such person or entity shall have the
power to reduce the duration and/or geographical area of such provision and, in
its reduced form, said provisions shall then be enforceable.

 

15



--------------------------------------------------------------------------------

 

  d) It is understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege contained in Sections 7, 8, 9, and 10
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
right, power or privilege contained in Sections 7, 8, 9, or 10.

 

  e) It is understood and agreed that references to the “Company” in the
foregoing Sections 7, 8, 9 and 10 include the Company, Parent and its
affiliates.

 

12) Disclosure of Agreement; Disclosure of New Employment

You agree that you will promptly disclose the existence of this Agreement and
the post-employment restrictions contained herein to all subsequent employers
until all such covenants have expired.

 

13) Confidential Information Belonging to Others

You affirm that you have informed the Company of any restrictive covenant or
other contract or agreement of any kind which would prohibit, restrict or limit
your employment with the Company. If you learn or become aware or are advised
that you are subject to an additional actual or alleged restrictive covenant or
other prior agreement which may prohibit or restrict employment by the Company,
you shall immediately notify the Company of the same. You agree that you shall
not disclose to the Company, use for the Company’s benefit, or induce the
Company to use any trade secret or confidential information you may possess or
any Intellectual Property belonging to any former employer or other third party.

 

14) Choice of Forum

The Parent is an international insurance company, and has subsidiaries that
conduct business in the United States (including New York) and other countries.
You and the Company are desirous of having any disputes resolved in a forum
having a substantial body of law and experience with the matters contained
herein. As a result, you and the Company have a strong interest in providing a
single forum and governing law for the convenience of you and the Company to
resolve any and all legal claims. In addition, you recognize that the Company’s
and the Parent’s savings from limiting the forum for legal claims allow them and
their affiliates to maintain lower business expenses, which help all of them
provide more cost effective and competitive insurance products and services. For
all of these reasons, you and the Company agree that any action or proceeding
brought in any court or other forum with respect to this Agreement and
Employee’s employment shall be brought exclusively in the Supreme Court of the
State of New York, New York County, or in the United States District Court for
the Southern District of New York, or in any other court of competent
jurisdiction sitting in the County and State of New York, and the parties agree
to the personal jurisdiction thereof. The parties hereby irrevocably waive any
objection they may now or hereafter have to the laying of venue of any such
action in the said court(s), and further irrevocably waive any claim they may
now or hereafter have that any such action brought in said court(s) has been
brought in an inconvenient forum. The parties recognize that, should any dispute
or controversy arising from or relating to this agreement be submitted for
adjudication to any court or other third party, the preservation of the secrecy
of Confidential Information or Trade Secrets may be jeopardized. Consequently,
the parties agree that all issues of fact shall be tried without a jury.

 

16



--------------------------------------------------------------------------------

 

15) Governing Law

You and the Company agree that for the reasons recited in the foregoing
paragraph 14, this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to its conflict of laws
provisions.

 

16) Section 409A

You and the Company understand and agree that certain payments contemplated by
this Agreement may be “nonqualified deferred compensation” for purposes of
Section 409A of the Code. No nonqualified deferred compensation payable
hereunder shall be paid or be subject to acceleration or to any change in the
specified time or method of payment, except as otherwise provided under this
Agreement and consistent with Section 409A of the Code. Notwithstanding any
other provision of this Agreement to the contrary, and to the extent required by
Section 409A of the Code (as amended from time to time), in the event that
payment of nonqualified deferred compensation made pursuant to this Agreement is
based upon or attributable to your termination of employment and you are at the
time of your termination a “Specified Employee,” then any payment of
nonqualified deferred compensation otherwise required to be made to you shall be
deferred and paid in a lump sum to you on the day after the date that is six
(6) months from the date of your “Separation from Service” within the meaning of
Section 409A of the Code; provided, however, if you die prior to the expiration
of such six (6) month period, payment to your beneficiary shall be made as soon
as practicable following your death. You will be a “Specified Employee” for
purposes of this Agreement if, on the date of your Separation from Service, you
are an individual who is, under the method of determination adopted by the
Company designated as, or within the category of employees deemed to be, a
“specified employee” within the meaning and in accordance with Treasury
Regulation Section 1.409A-1(i). The Company shall determine in its sole
discretion all matters relating to who is a “Specified Employee” and the
application of and effects of the change in such determination.

 

17) Indemnification

The Parent shall indemnify you to the same extent and by the same means as
provided to other executive officers generally (excluding the Parent’s Chairman
and Chief Executive Officer).

 

18) Miscellaneous

 

  a) Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or three days after it is mailed by registered
or certified mail, postage prepaid, return receipt requested or one day after it
is sent by a reputable overnight courier service and, in each case, addressed to
the relevant party at the address provided for such party on the first page
hereof, or to such other address as any party hereto may designate by notice to
the other in accordance with the foregoing.

 

  b) This Agreement constitutes the entire agreement among you and the Company,
the Parent and any affiliate with respect to your employment by the Company, and
supersedes and is in full substitution for any and all prior understandings or
agreements with respect to your employment, including but not limited to, the
offer letter to you from AXIS, dated October 19, 2010. This Agreement shall be
binding upon execution by both parties, it being understood and agreed that your
employment shall not commence until January 17, 2011.

 

17



--------------------------------------------------------------------------------

 

  c) This Agreement may be amended only by an instrument in writing signed by
the parties hereto, and any provision hereof may be waived only by an instrument
in writing signed by the party against whom or which enforcement of such waiver
is sought. Any amendment to this Agreement must comply with the requirements of
Section 409A of the Code.

 

  d) The Company shall withhold from any compensation and benefits payable under
this Agreement all applicable U.S. federal, state, local, or other taxes.

 

  e) Except as otherwise set forth herein, in the event of any contest or
dispute between you and the Company with respect to this Agreement, each of the
parties shall be responsible for their respective legal fees and expenses.

 

  f) If any term or provision of this Agreement is declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, such term or provision shall immediately become null and void,
leaving the remainder of this Agreement in full force and effect.

 

  g) Except as otherwise provided in this Agreement, this Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
heirs, representatives, successors and assigns. Your rights and benefits under
this Agreement are personal to you and no such right or benefit shall be subject
to voluntary or involuntary alienation, assignment or transfer; provided,
however, that nothing in this Section 17 shall preclude you from designating a
beneficiary or beneficiaries to receive any benefit payable on your death.

 

  h) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

 

  i) Except as otherwise expressly set forth in this Agreement, to the extent
necessary to carry out the intentions of the parties hereunder, the respective
rights and obligations of the parties hereunder shall survive any termination of
your employment or expiration or termination of this Agreement.

 

  j) Nothing in this Agreement shall be construed as giving you any claim
against any specific assets of the Company, Parent or any affiliate or as
imposing any trustee relationship upon the Company in respect of you. The
Company shall not be required to establish a special or separate fund or to
segregate any of its assets in order to provide for the satisfaction of its
obligations under this Agreement. Your rights under this Agreement shall be
limited to those of an unsecured general creditor of the Company, Parent and its
affiliates;

 

  k) Both parties, through their respective counsel, have participated in the
preparation of this Agreement and its Exhibit B. Accordingly, both parties shall
be deemed to be the drafter of this Agreement or its Exhibit B for purposes of
construing their provisions. The language in all parts of this Agreement and its
exhibits shall be interpreted according to its fair meaning, and shall not be
interpreted for or against either of the Parties as the drafter of the language.

If the terms of this Agreement meet with your approval, please sign and return
one copy to the Company.

[signatures on following page]

 

18



--------------------------------------------------------------------------------

 

AXIS SPECIALTY U.S. SERVICES, INC. By:   /s/ Brian W. Goshen

Name:   Brian W. Goshen Title:   Chief Administrative Officer

Accepted and Agreed

as of the date first set forth above:

 

/s/ Albert Benchimol Albert Benchimol

 

19



--------------------------------------------------------------------------------

EXHIBIT A TO EMPLOYMENT AGREEMENT

AXIS CAPITAL HOLDINGS LIMITED

2007 LONG-TERM EQUITY COMPENSATION PLAN

Employee Restricted Stock Agreement

You (the “Participant”) have been granted a restricted stock award (the “Award”)
of ordinary shares, par value $0.0125 per share (the “Shares”), of AXIS Capital
Holdings Limited, a Bermuda company (the “Company”), pursuant to the AXIS
Capital Holdings Limited 2007 Long-Term Equity Compensation Plan (the “Plan”).
The date of grant of the Award (the “Award Date”) and the number of Shares
subject to the Award (the “Award Shares”) are as set forth in your restricted
stock account maintained on the Smith Barney Benefit Access website or such
other website as may be designated by the Committee (“Benefit Access”).

By your acceptance of the grant of the Award on Benefit Access, you agree that
the Award is granted under and governed by the terms and conditions of the Plan
and this Restricted Stock Agreement (the “Agreement”).

 

1. GRANT OF RESTRICTED STOCK.

(a) Award. On the terms and conditions set forth in this Agreement, the Company
hereby grants to the Participant on the Award Date the Award Shares.

(b) Plan and Defined Terms. The Award is granted pursuant to the Plan, a copy of
which the Participant acknowledges having received. The terms and provisions of
the Plan are incorporated into this Agreement by this reference. All capitalized
terms that are used in this Agreement and not otherwise defined herein shall
have the meanings ascribed to them in the Plan.

 

2. ISSUANCE OF SHARES.

Subject to Section 4, the Award Shares will be issued to the Participant and
generally shall have the rights and privileges of a shareholder of the Company.

 

3. PERIOD OF RESTRICTION.

(i) The Award Shares shall be restricted during the period (the “Period of
Restriction”) commencing on the Award Date and expiring on the first to occur
of:

(a) The vesting of the Award Shares. The Award Shares shall vest in four equal
installments on the first, second, third and fourth anniversary of the Grant
Date; provided, that if the Award Shares are not evenly devisable by four, then
no fractional shares shall vest or be exercised and the installments shall be as
equal as possible with any smaller installments vesting first;



--------------------------------------------------------------------------------

 

(b) The Participant’s death or permanent Disability; or

(c) The date of the Participant’s termination without Cause or termination for
Good Reason, in each case, within 24 months following a Change in Control.

(d) Definitions. As used herein, the following terms shall have the meanings set
forth below:

1) “Cause” shall have the meaning set forth in the Participant’s employment
agreement with the Company, if any, or in the absence of an employment agreement
definition shall mean (A) any act or omission which constitutes a material
breach by the Participant of the terms of his or her employment, (B) the
Participant’s conviction of a felony or commission of any act which would rise
to the level of a felony, (C) the Participant’s conviction or commission of a
lesser crime or offense that adversely impacts or potentially could impact upon
the business or reputation of the Company and/or affiliates and subsidiaries in
a material way, (D) the Participant’s willful violation of specific lawful
directives of the Company, (E) the Participant’s commission of a dishonest or
wrongful act involving fraud, misrepresentation, or moral turpitude causing
damage or potential damage to the Company and/or its affiliates and
subsidiaries, (F) the Participant’s willful failure to perform a substantial
part of the Participant’s duties or (G) the Participant’s breach of fiduciary
duty.

(2) “Good Reason” shall have the meaning set forth in the Participant’s
employment agreement with the Company, if any, or in the absence of an
employment agreement definition shall mean (A) the scope of the Participant’s
position, authority or duties with the Company is materially adversely changed,
(B) the Participant’s compensation is not paid or is materially reduced or there
is a material adverse change in the Participant’s employee benefits or (C) the
Participant is required by the Company to relocate to a place more than 50 miles
from the Participant’s current place of employment; provided that, in each case,
“Good Reason” shall not exist unless the Participant provides the Company with
written notice of the Participant’s intent to terminate employment as a result
of such event, providing the specific reasons therefore, and the Company does
not make the necessary corrections within thirty days of receipt of the
Participant’s written notice, following which the Participant may terminate his
or her employment for “Good Reason” within the ten days following expiration of
such thirty day notice period.

(ii) Absent subsequent Committee action, the Award Shares will not automatically
vest upon the Participant’s Retirement.

(iii) Notwithstanding the foregoing, to the extent that the Participant is party
to an employment agreement with the Company that provides for vesting of the
Participant’s restricted stock awards on an accelerated or otherwise more
favorable basis as compared to the terms set forth in this Section 3, then the
Award Shares shall vest pursuant to the terms set forth in such employment
agreement.

 

2



--------------------------------------------------------------------------------

 

4. RESTRICTIONS, VOTING RIGHTS AND DIVIDENDS.

(a) Restrictions. During the Period of Restriction, the following restrictions
shall apply: (i) the Award Shares may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated and (ii) the stock certificates,
if any, representing the Award Shares shall be deposited with the Company or as
the Committee may otherwise direct and the Participant shall not be entitled to
delivery of a stock certificate. If the Participant’s employment terminates
during the Period of Restriction for any reason other than death or permanent
Disability, the Award Shares shall be immediately repurchased by the Company for
an aggregate repurchase price of US$1 (One United States Dollar) without
liability or further action or obligation on the part of the Company. Upon the
repurchase of any Award Shares, any dividends and interest set aside thereon
shall be transferred to the Company without further action by the Participant,
and the Participant shall immediately thereby relinquish and cease to hold any
right, title or interest to any such dividends and interest.

(b) Voting Rights. Participant shall be entitled to exercise full voting rights
with respect to the Award Shares during the Period of Restriction.

(c) Dividends. Dividends may be paid to Participant with respect to the Award
Shares during the Period of Restriction as determined from time to time by the
Committee. Any Dividends paid with respect to the Award Shares during the Period
of Restriction will be held by the Company, or a depository appointed by the
Committee, for the Participant’s account, and interest may be paid on the amount
of cash dividends held at a rate and subject to such terms as may be determined
by the Committee. All cash or share dividends so held, and any interest so paid,
shall initially be subject to forfeiture as set forth in subsection 4(a) but
shall become non-forfeitable and payable at upon the expiration or termination
of the Period of Restriction.

(d) Leaves of Absence. For any purpose under this Agreement, employment shall be
deemed to continue while the Participant is on a bona fide leave of absence, if
such leave was approved by the Company in writing and if continued crediting of
employment for such purpose is expressly required by the terms of such leave or
by applicable law (as determined by the Company).

 

5. RESTRICTIONS ON TRANSFER.

(a) Transfer Restrictions. Regardless of whether the offering and sale of Award
Shares under the Plan have been registered under the U.S. Securities Act of
1933, as amended (the “Securities Act”) or otherwise, the Company, in its sole
discretion, may impose restrictions upon the sale, pledge or other transfer of
such Award Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Company’s Bye-Laws, the Securities Act, the U.S.
Securities Exchange Act of 1934, as amended, the securities laws of any country
or state or any other applicable law, rule or regulation.

 

3



--------------------------------------------------------------------------------

 

(b) Legends. All certificates evidencing Award Shares issued under this
Agreement shall bear such restrictive legends as are required or deemed
advisable by the Company under the provisions of any applicable law, rule or
regulation. If, in the opinion of the Company and its counsel, any legend placed
on a stock certificate representing Award Shares issued under this Agreement is
no longer required, the holder of such certificate shall be entitled to exchange
such certificate for a certificate representing the same number of Award Shares
but without such legend.

 

6. MISCELLANEOUS PROVISIONS.

(a) Bye-Laws. All Award Shares acquired pursuant to this Agreement shall be
subject to any applicable restrictions contained in the Company’s Bye-Laws.

(b) No Retention Rights. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue employment for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company or any Affiliate employing or retaining the Participant or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her employment at any time and for any reason, with or without Cause.

(c) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon delivery by hand, upon delivery by
reputable express courier or, if the recipient is located in the United States,
upon deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid. Notice shall be addressed to the Company at
its principal executive office and to the Participant at the address that he or
she most recently provided in writing to the Company.

(d) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of Bermuda.

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(f) Modification or Amendment. This Agreement may be amended or modified by the
Committee; provided that any amendment or modification that would adversely
effect the Participant’s rights with respect to the Award must be made by
written agreement executed by the parties hereto; and provided, that the
adjustments permitted pursuant to Section 4(b) and 7(c) of the Plan may be made
without such written agreement.

(g) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.

 

4



--------------------------------------------------------------------------------

 

Exhibit B to Employment Agreement

GENERAL RELEASE AND WAIVER

In consideration of the payment by AXIS Capital Holdings Limited (“the Company”)
to or for the benefit of of the payments and benefits set forth in that certain
Employment Agreement by and between [—] (“Executive”) and AXIS Capital Holdings
Limited dated                      (“Employment Agreement”), and in compliance
the terms of the of the Employment Agreement, [—] hereby makes and delivers to
the Company this General Release and Waiver (“Release”) as set forth herein:

1. Release of All Claims. [—] voluntarily, knowingly and willingly on behalf of
himself, his heirs, executors, administrators, successors and assigns, hereby
irrevocably and unconditionally release the Company, its parents, their
subsidiaries, divisions and affiliates, together with their respective owners,
assigns, agents, directors, partners, officers, employees, consultants,
shareholders, attorneys and representatives, and any of their predecessors and
successors and each of their estates, heirs and assigns (collectively, the
“Company Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, causes of action, rights, costs, losses,
debts and expenses of any nature whatsoever, known or unknown, which he or his
heirs, executors, administrators, successors or assigns ever had, now have or
hereafter can, will or may have (either directly, indirectly, derivatively or in
any other representative capacity) against the Company or any of the other
Company Releasees by reason of any matter, cause or thing whatsoever arising on
or before the date this General Release and Waiver is executed by [—]. In
addition, this Release includes,



--------------------------------------------------------------------------------

without limitation, any rights or claims relating in any way to any and all
employment relationships between [—] and the Company or any of the Company
Releasees, or the termination thereof, arising under the Employment Act 2000 of
Bermuda, the Human Rights Act 1981 of Bermuda, Title VII of the Civil Rights Act
of 1964, Sections 1981 through 1988 of Title 42 of the United States Code, The
Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any vested
benefits under any tax qualified benefit plan), The Immigration Reform and
Control Act, The Americans with Disabilities Act of 1990, The Age Discrimination
in Employment Act of 1967 (“ADEA”), The Workers Adjustment and Retraining
Notification Act, The Fair Credit Reporting Act, New York State Human Rights
Law, New York Human Rights Law, New York Rights of Persons With Disabilities,
New York Confidentiality of Records of Genetic Tests, New York Whistleblower
Law, New York Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers’ Compensation Claim, New York Adoptive Parents’ Child Care
Leave Law, New York Smokers’ Rights Law, New York Equal Pay Law, New York AIDS
Testing Confidentiality Act, New York Nondiscrimination Against Genetic
Disorders Law, New York Bone Marrow Leave Law, New York Equal Rights Law, New
York Confidentiality of Records of Genetic Tests, New York Executive Law
Section 290 et seq., The New York State Labor Relations Act, the general
regulations of the New York State Division of Human Rights, The New York Labor
Law, The New York Wage Hour and Wage Payment Laws, The New York Minimum Wage
Law, as amended, The New York City Administrative Code, New York State Public
Employee Safety and Health Act, New York Executive Law §290 et seq., the New
York City Charter and Administrative Code, New York Labor Law §740 et seq., the
New York Legal Activities Law, New York Labor Law §201-d, the New York
occupational safety and health laws, the New Jersey Law Against Discrimination –
N.J. Rev. Stat. §10:5-1 et seq,, New Jersey Statutory Provision Regarding
Retaliation/Discrimination for Filing a Workers’ Compensation Claim – N.J. Rev.
Stat. §34:15-39.1 et seq., New Jersey Family Leave Act – N.J. Rev. Stat.
§34:11B-1 et seq., New Jersey Smokers’ Rights Law – N.J. Rev. Stat. §34:6B-1 et
seq., New Jersey Equal Pay Act – N.J. Rev. Stat. §34:11-56.1 et seq., New Jersey
Genetic Privacy Act – N.J. Rev. Stat. Title 10, Ch. 5, §10:5-43 et seq., New
Jersey Conscientious Employee Protection Act (Whistleblower Protection) – N.J.
Stat. Ann. §34:19-3 et seq., New Jersey Wage Payment and Work Hour Laws, The New
Jersey Public Employees’ Occupational Safety and Health Act- N.J. Stat. Ann.
§34:6A-25 et seq., New Jersey Fair Credit Reporting Act, and the New Jersey laws
regarding Political Activities of Employees, Lie Detector Tests, Jury Duty,
Employment Protection, and Discrimination, and any other federal, state or local
law, statute, rule, regulation, or ordinance, any public policy, contract, tort,
or common law whether of any state in the United States or Bermuda; or any basis
for recovering costs, fees, or other expenses including attorneys’ fees incurred
in these matters.



--------------------------------------------------------------------------------

[—] is not waiving, and shall not be deemed to have waived, claims for indemnity
or contribution under the terms of the Employment Agreement or allowable under
the Company’s Bye-Laws.

2. Acknowledgements and Affirmations.

a. [—] affirms and agrees that the Company has fulfilled all of its obligations
to him under Bermudan employment law, including without limitation the
Employment Act 2000 as may be amended from time to time, and has not violated
his rights under Bermudan employment law. [—] affirms and acknowledges that the
payments made under the Separation Agreement fully, fairly and finally
compensate him for any and all monies that may be due or become to him under
Bermudan law in connection with his employment or termination of his employment,
including without limitation any severance allowance or repatriation expenses.



--------------------------------------------------------------------------------

 

b. By signing this Release, [—] represents that [—] has not commenced or joined
in any claim, charge, action or proceeding whatsoever against the Company or any
of the Company Releasees. [—] further represents that he will not be entitled to
any personal recovery in any action or proceeding of any nature whatsoever
against the Company or any of the other Company Releasees that may be commenced
on his behalf arising out of any of the matters released hereby.

c. [—] agrees and acknowledges that the Company has fully satisfied any and all
obligations owed him to arising out of his employment with the Company (or the
termination thereof), and no further sums are owed to him by the Company except
as expressly provided in the Employment Agreement.

d. [—] also affirms that he has been paid and/or has received all compensation,
wages, bonuses and/or commissions to which he may be entitled prior to the date
hereof except as expressly provided in this Release and Section 4(a) of the
Employment Agreement. [—] affirms he has been granted any leave to which he was
entitled under the Employment Act 2000 of Bermuda, the Family and Medical Leave
Act or similar state or local leave or disability accommodation laws. [—]
further affirms that he has no known workplace injuries or occupational
diseases. The Company acknowledges that it shall comply with Section 4 of the
Employment Agreement.



--------------------------------------------------------------------------------

 

3. Return and Possession of Property. [—] affirms that he has returned all of
the Company’s property, documents, and/or any confidential information in his
possession or control. [—] also affirms that he is in possession of all of his
property that he had at the Company’s premises and that the Company is not in
possession of any of his property.

Effect of Violation by [—] of Employment Agreement. [—] affirms and acknowledges
that the provisions of Sections [—] of the Employment Agreement remain in full
force and effect as to him according to their terms.

4. No Admission by Company. The Company’s acceptance and acknowledgement of this
Release and the payments and benefits set forth herein are not, and shall not be
construed as, any admission of liability or wrongdoing on the part of the
Company or any of the Company Releasees.

5. Revocation Rights. [—] IS ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR
DAYS TO CONSIDER THIS GENERAL RELEASE AND WAIVER. [—] ALSO IS ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO HIS SIGNING OF THIS GENERAL RELEASE AND WAIVER.

[—] MAY REVOKE THIS GENERAL RELEASE AND WAIVER FOR A PERIOD OF SEVEN
(7) CALENDAR DAYS FOLLOWING THE DAY HE SIGNS THIS AGREEMENT AND GENERAL RELEASE.
ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO
                     [IDENTIFY COMPANY REPRESENTATIVE] AND STATE, “I HEREBY
REVOKE MY



--------------------------------------------------------------------------------

ACCEPTANCE OF OUR AGREEMENT AND GENERAL RELEASE.” THE REVOCATION MUST BE
PERSONALLY DELIVERED TO                      [IDENTIFY COMPANY REPRESENTATIVE]
OR HIS/HER DESIGNEE, OR MAILED TO                      [IDENTIFY COMPANY
REPRESENTATIVE] AND POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER [—] SIGNS
THIS AGREEMENT AND GENERAL RELEASE.

[—] AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL UP TO
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

[—] FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
[—] HAS OR MIGHT HAVE AGAINST RELEASEES.

6. No Assignment; Intended Beneficiaries. This Agreement is personal to [—] and
may not be assigned by [—]. This Agreement inures and will inure to the benefit
of the Company and the other Company Releasees.

7. Modification and Waiver. This Agreement may not be changed orally, but may be
changed only in a writing that expressly refers to this Agreement and that is
signed by [—] and by a duly authorized representative of the Company. The
failure of [—] or the Company to enforce any of the terms, provisions or
covenants of this Agreement will not be construed as a waiver of the same or of
the right of such party to enforce the same. Waiver by [—] or the Company of any
breach or default by the other party of any term or provision of this Agreement
will not operate as a waiver of any other breach or default.



--------------------------------------------------------------------------------

 

8. Descriptive Headings. The Section headings contained herein are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.

9. Enforceability. It is the desire and intent of the parties that the
provisions of this General Release and Waiver shall be enforced to the fullest
extent permissible. In the event that any one or more of the provisions of this
General Release and Waiver is held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder hereof will not in any
way be affected or impaired thereby and any such provision or provisions will be
enforced to the fullest extent permitted by law.

10. Each Party the Drafter. This General Release and Waiver, and the provisions
contained in it, shall not be construed or interpreted for, or against, any
party to this General Release and Waiver because that party drafted or caused
that party’s legal representatives to draft any of its provisions.

11. Governing Law. This General Release and Waiver shall be governed by, and
construed and enforced in accordance with, the laws of New York, without
reference to its choice



--------------------------------------------------------------------------------

of law rules. The parties hereby irrevocably consent to the jurisdiction of New
York and courts located in New York for purposes of resolving any dispute under
this General Release and Waiver and expressly waive any objections as to venue
in any such courts.

12. No Other Assurances. [—] affirms and acknowledges that he has not relied on
any representations, promises, or agreements of any kind made to him in
connection with his decision to execute and deliver this General Release and
Waiver, except for those set forth in or expressly referenced herein.

Now therefore, intending to be fully and irrevocably bound by the terms hereof,
[—] has executed this General Release and Waiver and has delivered it to AXIS
Capital Holdings Limited as of this      day of             , 20[—].

 

Executed and delivered by:     Accepted by:       AXIS CAPITAL HOLDINGS LIMITED
By:  

 

    By:  

 

  [—]      